Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the CON application No. 17/120,769 filed on December 20, 2020.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 14, 15, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14, 15 and 18 recite “the semiconductor substrate is a portion of a semiconductor die” in lines 1-2, line 7 and lines 1-2, respectively, which considers as new matter because nowhere in the applicant’s original specification states that the semiconductor substrate is a portion of a semiconductor die. Therefore, it has been suggested to clarify/rephrase the quoted limitation.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. [10,867,967 B2] by Chen et al. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant limitations are recited in or obvious from claims 1-20 of U.S. Patent No. 10,867,967 B2.
Regarding independent claim 1, Chen recites a chip package, comprising:
a semiconductor substrate having an edge (claim 1, line 2: obvious- the semiconductor substrate contains die having the edge or interface);
a protective layer surrounding the semiconductor substrate (claim 1, line 3); and
a conductive line over the protective layer and the semiconductor substrate (claim 1, lines 6-7), wherein the conductive line has a first portion and a second portion in direct contact with the first portion, the second section at least partially covers the edge, and in a top view of the conductive layer, line widths of the first portion and the second portion are different from each other (claim 1, lines 7-12).
Regarding claim 2, Chen recites wherein, in the top view of the conductive layer, the first portion has a first line width, the second portion has a second line width, and the second line width is greater than the first line width (claim 2, lines 1-4).
Regarding claim 3, Chen recites wherein:
at least a part of the edge extends along a first elongation direction observed from a top view of the semiconductor substrate and the protective layer (claim 3, lines 1-4),
the second portion extends along a second elongation direction observed from the top view of the conductive layer (claim 3, lines 5-7), and

Regarding claim 4, Chen recites wherein:
at least a part of the edge extends along a first elongation direction observed from a top view of the semiconductor substrate and the protective layer (claim 4, lines 1-4),
the second portion extends along a second elongation direction observed from the top view of the conductive layer (claim 4, lines 5-7), and
the first elongation direction and the second elongation direction form an acute angle (claim 4, lines 8-9).
Regarding claim 5, Chen recites wherein:
the edge, a peripheral portion of the semiconductor substrate, and a portion of the protective layer adjacent to the edge together form a boundary region surrounding an inner portion of the semiconductor substrate (claim 5, lines 1-4),
at least a part of the second portion is positioned within the boundary region (claim 5, lines 5-6),
the first portion is not positioned within the boundary region (claim 5, lines 7-8),
an inner edge of the boundary region is separated from the edge by a first distance (claim 5, lines 9-10),

Regarding claim 6, Chen recites wherein, further comprising:
a second conductive layer over the protective layer (claim 6, lines 1-3), wherein:
the second conductive layer does not extend across the edge (claim 6, lines 4-6),
the second conductive layer has a segment positioned within the boundary region (claim 6, lines 7-8), and
the segment of the second conductive layer is narrower than the second portion of the conductive layer (claim 6, lines 9-10).
Regarding claim 7, Chen recites wherein:
the conductive layer has a third portion connected to the second portion (claim 7, lines 1-3),
the second portion is between the first portion and the third portion (claim 7, lines 4-5),
the third portion does not extend across the edge (claim 7, line 6), and
the second portion is wider than the third portion (claim 7, line 7).
Regarding claim 8, Chen recites wherein, further comprising a dielectric layer over the semiconductor substrate and the protective layer, wherein the chip package comprises no conductive line that extends across the edge, that is directly on the dielectric layer, and that has an edge-crossing section as wide as or narrower than the first portion of the conductive layer (claim 8, lines 1-7).
Regarding claim 9, Chen recites wherein, further comprising:
a dielectric layer over the semiconductor substrate and the protective layer (claim 9, lines 1-4); and
a second conductive layer over the dielectric layer (claim 9, line 5), wherein:
the second conductive layer has a segment separated from the edge by a first distance (claim 9, lines 7-8),
the first portion is separated from the edge by a second distance (claim 9, lines 9-10),
the first distance is shorter than the second distance (claim 9, line 11),
the second conductive layer does not extend across the edge (claim 9, lines 12-13), and
the segment of the second conductive layer is as wide as or narrower than the first portion of the conductive layer (claim 9, lines 14-16).
Regarding claim 10, Chen recites wherein:

the first part is directly above the semiconductor substrate (claim 10, line 3),
the second part is directly above the protective layer (claim 10, line 4), and
the second part has a length equal to or greater than that of the first part (claim 10, lines 5-6).
Regarding independent claim 11, Chen recites a chip package, comprising:
a semiconductor substrate having an edge (claim 11, lines 1-2) (obvious- the semiconductor substrate contains die);
a protective layer surrounding the semiconductor substrate (claim 11, line 3); and
a conductive line extending over the protective layer and the semiconductor substrate, wherein the conductive line has a first portion and a second portion in direct contact with the first portion, the second portion at least partially covers the edge of the semiconductor substrate, and in a top view of the conductive layer, line widths of the second portion and the first portion are different from each other (claim 11, lines 4-10).
Regarding claim 12, Chen recites wherein, further comprising a second conductive line over the protective layer, wherein the second conductive line has no portion extending across the edge of the semiconductor substrate, and the second conductive line has no portion wider than the second portion (claim 12, lines 1-5).
Regarding claim 13, Chen recites wherein, the first portion has a first line width, the second portion has a second line width, and the second line width is greater than the first line width (claim 2, lines 2-4).
Regarding claim 14, Chen recites wherein, the semiconductor substrate is a portion of a semiconductor die, and the conductive line is not electrically connected to the semiconductor die (claim 14, lines 1-3).
Regarding claim 15, Chen recites wherein, further comprising a second conductive line extending across the edge of the semiconductor substrate (claim 15, lines 1-3), wherein:
the second conductive line has edge-crossing section extends across the edge of the semiconductor substrate (claim 15, lines 4-5),
the edge-crossing section has an enlarged line width in a top view of the conductive line (claim 15, lines 6-7),
the semiconductor substrate is a portion of a semiconductor die,
the conductive line is electrically connected to one of conductive elements of the semiconductor die (claim 15, lines 8-9), and
the second conductive line is not electrically connected to the conductive elements of the semiconductor die (claim 15, lines 10-11).
Regarding independent claim 16, Chen recites a chip package, comprising:

a protective layer surrounding the semiconductor substrate (claim 16, line 3); and
a conductive line extending over the protective layer and the semiconductor substrate, wherein the conductive line has an edge-crossing section, the edge-crossing section extends across the edge of the semiconductor substrate, and a portion of the edge-crossing section becomes narrower along a direction towards an inner portion of the semiconductor substrate (claim 16, lines 4-10).
Regarding claim 17, Chen recites wherein, the conductive line is electrically connected to a conductive element formed over the semiconductor substrate (claim 17, lines 1-3).
Regarding claim 18, Chen recites wherein, the semiconductor substrate is a portion of a semiconductor die, and the conductive line is not electrically connected to the semiconductor die (claim 18, lines 1-3).
Regarding claim 19, Chen recites wherein:
the edge of the semiconductor substrate, a peripheral portion of the semiconductor substrate, and a portion of the protective layer adjacent to the edge of the semiconductor substrate together form a boundary region surrounding the inner portion of the semiconductor substrate (claim 19, lines 1-6),

at least a portion of the conductive line is outside of the boundary region (claim 19, lines 9-10),
an inner edge of the boundary region is separated from the edge of the semiconductor substrate by a first distance (claim 19, lines 11-12),
an outer edge of the boundary region is separated from the edge of the semiconductor substrate by a second distance (claim 19, lines 13-16), and
the first distance is equal to the second distance (claim 19, line 17).
Regarding claim 20, Chen recites wherein, further comprising:
a second conductive layer over the protective layer (claim 20, line 1-3), wherein:
the second conductive layer does not extend across the edge of the semiconductor substrate (claim 20, lines 5-6),
the second conductive layer has a segment positioned within the boundary region (claim 20, lines 7-8), and
the segment of the second conductive layer is narrower than the edge-crossing section of the conductive layer (claim 20, lines 9-10).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819